DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment filed 7/19/2019, is acknowledged.  Claims 1-18, 20 and 22 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10-13, 16-18, 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase "salt-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "- like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 10, the expression OsCtDu OlCzDl-z used in claim 10 is vague and unclear and leaves the reader uncertain as to the meaning of the technical feature in question
Regarding claim 11, the expression A-X-[L1-Zl-L2-Z2]n used in claim 11 is vague and unclear because the variables Zl, Z2, X and n are not defined.

Claims 16 recite the use of a compound for a biological event or a biological application. To that end, the claims merely recite an intended use of the claimed compound without reciting any active steps for what may be perceived as a use of the compound.  See MPEP § 2173.05(q).  Consequently, the metes and bound of the claims are unclear.  Thus, for purposes of examination the claims are construed as claims to a compound which exhibits arginase inhibiting activity. 
Claims 17, 18, 20 and 22 are indefinite insofar as they depend on claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Muro et al., .
Muro et al. teachs  Zwitterionic quantum dots containing dihydrolipoic acid-sulfobetaine (DHLA-SB) ligands on CdSe/ZnS quantum dots for biological applications.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Thalappil et al. (US 2012/052513).  
Thalappil et al. teaches Gold clusters having glutathione ligands for biological applications (claims 1-20; examples 1-12).

Claims 1, 5, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ying et al.  (US 2010/316797). 
.

Claims 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akai et al.  (US 2010/0258789). 
Akai et al. teaches quantum dots (for example, CdSe/ZnS) having ligands which contain both amine groups and phosphonate groups. Because of the acidity of the phosphonate groups and the basicity of the amine groups, it can be assumed that some of these ligands are in zwitterionic form (claim 1; examples 1-9).

Claims 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bawendi et al. (WO 2013/090601 A2).
Bawendi et al. teaches Iron oxide nanoparticles having zwitterionic ligands for biological applications (claims 1-16; pages 22-35; figure 1).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S CABRAL/            Primary Examiner, Art Unit 1618